 482DECISIONSOF NATIONALLABOR RELATIONS BOARDGal Tex Hotel Corporation d/b/a AdmiralSemmes Hotel and Motor HotelandHoteland Restaurant Employees and BartendersUnion,Local 176,AFL-CIO.Case 15-CA-2822.May 9,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn January 3, 1967, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Respondent filed exceptions and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in the case, andhereby adopts the findings, conclusions,' andrecommendations of the Trial Examiner, except asmodified herein.substantiallysupportshisfindingsthatRespondent(a) predicated future payment of the Federal minimum wage upondefeat of the Union in the Board election, and, (b) instructed anemployee to dissuade other employees from joining the Union,and thereby further violated8(a)(1)Chairman McCulloch would not adopt the Trial Examiner'sfinding that Respondent violated Section 8(a)(1) by the wageincreases it announced on October 29, 1965 Bearing particularlyinmind the 17-month interval since the election of May 6, 1964,and the conceded absence of a record showing that Respondentwas aware of the Union's "request to proceed," ChairmanMcCulloch is of the opinion that there is no substantial evidenceto support a finding that the wage increases were motivated by aspecific purpose to impinge upon employee freedomof choice, ortootherwise undermine employee support of the Union. CfN L R B v Exchange Parts Company,375 U S 405,409'TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: This proceedingwas heard on October 4, 1966, in Mobile, Alabama, upon acomplaint by the General Counsel' alleging that theRespondent discharged Inola Chandler in violation ofSection 8(a)(3)and engaged in various independentviolationsofSection 8(a)(1)of the National LaborRelations Act, as amended. Respondent generally deniedcommissionof any of the alleged unfair labor practices Atthe hearing,all partieswere represented and afforded fullopportunity to present relevant evidence, to cross-examinewitnesses,and to argue orally on the record. Briefs filed bytheGeneral Counsel and Respondent have been dulyconsidered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses. I make thefollowingFINDINGS OF FACTORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Gal Tex HotelCorporationd/b/aAdmiral Semmes Hotel andMotor Hotel, Mobile, Alabama, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified.1.Delete the words "instructing employees todissuade other employees from joining the Union"from paragraph 1(b).2.Delete the words "instruct employees todissuade other employees fromjoining a union"from the second indented paragraph of the Notice toAllEmployees attached to the Trial Examiner'sDecision.iAlthough we agree with the Trial Examiner'sfindings ofindependent 8(a)(1) violations in other respects,we are notpersuaded that the evidence upon which the Trial Examiner relies1.THE BUSINESSOF THE COMPANYRespondent is a Texas corporation engaged infurnishing lodging and other related services to guests.This proceeding solely involves the Respondent's facilityinMobile. Alabama. operating under the name of AdmiralSemmes Hotel and Motor Hotel During the yearprecedingissuanceof the complaint, the followingjurisdictional facts obtained with respect to the Mobileoperation-Gross volume of business was in excess of$500,000More than 25 percent of the rental income wasreceived from, and more than 25 percent of the rental unitswere rentedto. transientguests who stayed for periods ofless than 1 month. Purchases of whiskies valued in excessof $75,000 were made by Respondent within the State ofAlabama, which whiskies were shipped directly to theStateofAlabama from points outside the State.Respondent's denial notwithstanding, I find on settledprecedents that Respondent is engaged in commercewithin the meaning of the Act.2iThe charge by the Unionwas filed onApril 6, 1966,and thecomplaint thereon was issued on June 28, 19662E g,Floridan Hotel of Tampa,Inc, 124 NLRB 261,Gal TexHotel Corporation, d/b/a AdmiralSemmes Hoteland Motor Hotel,154 NLRB 338164 NLRB No. 70 GAL TEXHOTEL CORP.II.THE LABOR OR(,ANIZATION INVOLVEDHotel and Restaurant Employees and Bartenders Union,Local 176, AFL-CIO. herein called the Union,is a labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and Prior ProceedingsOn May 6. 1964, a directed election was held in Case15-RC-2871 in an appropriate unit of "all employees "i Ofapproximately 188 eligible voters. 63 votes were cast for,and 107 against, the Union. On August 28, 1964. theUnion's objections were sustained and the election was setaside by the Regional Director upon findings of employerinterference and coercion.4 The holding of a secondelection, as directed. was suspended in view of chargesfiledby the Union and a complaint issued againstRespondent alleging various violations of Section 8(a)(1).On August 6. 1965,5 the Board issued its Decision andOrder(supra,fn. 2)with findings that Respondentcoercively interrogated employees: threatened them withloss of privileges and other reprisals if they supported theUnion: created the impression of surveillance of unionactivities:made statements of inevitable strikes and jobloss should the Union prevail in the election. attempted todeter employees from assisting the Union in investigatingand preparing cases before the Board on their behalf: andgranted general wage increases as an inducement to rejectthe Union.6 Bearing the date of October 26, the Union fileda "request to proceed," which was docketed by theRegional Director on October 28. On November 4 and 5,discussions were held with all parties on the details ofconducting a second election. On November 22. at thesecond election. 81 votes were cast for, and 97 against, theUnion, with 3 ballots challenged. On November 26, theUnion filed objections to this election. On February 10, theRegional Director found employer interference with thesecond election,7 ordered that it be set aside, and directedthat a third election be held. On March 25, Respondent's"Request for Review" of the Regional Director's decisionwas denied by the Board The pendency of the instantcomplaint proceeding, operates to block the holding of athird election.B.The Wage RaiseOn October 29, General Manager Frank C. Draneassembled the employees in each department andannounced wage increases to be effective November 1 Hetold them that the raises were granted those employees3Excluding the piano players, the beauty and barber shops,technical employees, and the usual statutory exclusions4The Regional Director found that Respondent'sextensivecampaign of literature and speeches was designed to produce anatmosphere of unreasoned fear among the employees,inter alia,by impressing upon them that their selection of a bargainingrepresentative would be futile and would inevitably result in astrike,with dire consequences affecting the employees in loss ofjobs and physical violence Other objections involving credibilityquestions were not passed upon by the Regional Director5All dates hereinafter are sequentially in 1965 or 1966, exceptas otherwise specified6The earlier findings of the Board, of which official notice istaken, are properly considered evidence relevant in the presentcase with respect to Respondent's union animus and generallyform thesetting againstwhich Respondent's further allegedviolationshereinmustbeevaluatedParamountCap483whose wages were"so substandard"that,as Respondentknew,they were"having a hard time living."As Dranerecalled,the employees given the raise included,e.g., allwaitresses,bakers,maids,hall boys, dishwashers, and"some kitchen help "6 On November 20, 2 days before thescheduled election, the employees received paychecksreflecting the increase for the payroll period endingNovember 15 Respondent had no practice of grantingperiodic raises to the employees. The last general raisewas awarded in June 1964.9Inhisfirstpreelection speech to all employees(discussedinfra),Drane's opening remarks were asfollowsIhave called this meeting of your department inorder to discuss a very important matter. It seemsthat lust recently I was meeting with you folks to talkabout a very pleasant subject-the wage increase Iwas able to get for you. Now I have to talk about avery unpleasant matter-the union I must say, in allhonesty,thatthismattercomesasabigdisappointment to me.(It seems as though I no soonerdid somethingforyou,and had hardly turned aroundwhen,WHAM,some of you tried to hurt me and thehotel by starting this union up once again.)Drane testified in justification of the wage action takenat this time.In early October.a "committee"of three orfour maids complained to him about their hardships due toincreased living costs and requested an increase in salary.He told them that the matter was already under discussionwith the "home office" (in Galveston,Texas)and he woulddo what he could for them. Drane testified that he himselfhad made the wage decision,with the approval of thehome office. As reason for the decision,he stated that itwas "almost impossible to employ people at the wages wewere paying,the ones that were on the low salaries."isAnd "the turnover was almost unbelievable,"because ofthe low wages being paid.He testified that,after this wageraise, it became less difficult to hire maids, and theystayed longer.In presenting the defenses of Respondent,Drane'stestimony consisted largely of generalizations and vagueconclusions.No attempt was made to offer documentationor concrete evidence in support of such testimony. Theemploymentdifficultiesdescribedwererelatedspecifically only to the hiring and retention of maids,althoughobviouslymany other classificationswereembraced in the wage raise. Concerning the rate ofturnover, Drane stated that, without referring to payrollrecords(which he did not undertake),he had no data interms of numbers or percentages over any specific period.Manufacturing Company v N L RB , 260 F 2d 109, 113 (C A 8),N L R BvReed& Prince Manufacturing Company,205 F 2d131, 139 (C A 1), EV Prentice Machine Works, Inc ,120 NLRB16917TheRegionalDirector'saction rested essentially uponRespondent's announcement and payment of a broad wageincrease prior to the election-an issue also involved in theinstant proceeding8 It was not indicated which employees were not included9As earlier shown, this raise was held a violation10The record shows, for example, that after the previous raisein June 1964, the daily wage rate for maids was $3 45, and inNovember 1965, the rate was increased to $3 99 The maidsworked 6 days a week and sometimes were required to work ontheir designated day off About 19 maids were employed whenthere was a "full house "298-668 0-69-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe relied upon information from the housekeeper, ThelmaOstrow," who reported to him only in general terms fromtime to time, without supplying figures.12In the prior complaint proceeding, which served toblock the holding of a second election, the Board decisionagainst Respondent came down on August 6. Under well-known procedures, if Respondent complied with theBoard order in that case, by posting the prescribed noticefor 60 consecutive days, it would normally permit theelection to go forward. To be sure, this was a choiceentirely within Respondent's discretion. For its part, theUnion, having the benefit of the Board decision althoughthe found violations were unremedied, could decide to filea "request to proceed"-which would similarly operate toallow the election. On October 28, such a request toproceed was formally on file with the Regional Director.The record does not show when Respondent receivedword of the Union's request to proceed or when thearrangement was made with Respondent setting thepreelection conferences on November 4 and 5. In anycase, it was within the realm of reasonable expectationthat,following issuance of the Board's decision, adetermination would be reached on the pending questionof the second election. Furthermore, Respondent was wellaware of the perils involved, particularly in light of theviolation previously found with respect to its June 1964wage action.Board decisions hold that the promise or grant of wageincreases in face of the possibility of a second electionviolates the Act, absent a clear showing of justification forsuch action unrelated to the election or to unionactivities.13 I am unable to find that such a showing ofjustification has been made or that General ManagerDrane's testimony is acceptable to establish thatlegitimate business considerations motivated the grantingof the raise in wages at this time. Because of its coercivepractices,Respondent itself was the cause of thecontinuing delays by preventing the proper conditions fortheholding of a free and fair election among theemployees. It was scarcely proven that employmentdifficulties by reason of low wages or other factors hadsuddenly and significantly developed in October 1965. Inview of the timing, it is immaterial that Respondent madeno specific mention of the Union when it announced thewage increases." As shown, however, Respondenteffectively exploited the pending grant of the raises incontext of vehement attacks upon the Union in preelectionspeeches. is11Ostrow was not questioned on this subject, although she tookthe stand for Respondent11Elsewhere in the record it appears that Drane himself wasdirectly involved in the hiring processI IE g,Ambox, Incorporated,146 NLRB 1520, 1521, reversedin pertinent part 357 F 2d 138,141 (C A5), Northwest EngineeringCompany,148 NLRB 1136,Gal Tex Corporation, d/b/a AdmiralSemmes Hotel and Motor Hotel,154 NLRB 338,supraEven if apromise or grant of benefit is not expressly related to unionmembership, it is deemed unlawful if it tends to interfere with theemployees'self-organizationalrightsHermannEquipmentManufacturing Company, Inc,156 NLRB 716.14N L R.B v Exchange Parts Company,375 U S 405, 409,Hermann Equipment Manufacturing Company, Inc , supra15Although Drane flatly denied that he discussed the subject inhis preelection conversations with individual employees, GenevaCrenshaw's credible testimony indicates that he did refer to thewage raise in his campaign talk to her,infra16N L R.B v Ambox Incorporated,357 F 2d 138, 141 (C A 5),cited by Respondent, is distinguishable on a number of grounds,On the basis of the entire record, including thebackground of the prior proceedings, I find that the wageincreases were designed to undermine the Union's supportamong the employees, and that they did tend to influencetheemployeeswith regard to their selection of abargaining representative.16 It is accordingly concludedthat, in announcing and paying the wage raises (2 daysbefore the election), and in exploiting in the electioncampaignsuchbenefitaccorded the employees,Respondent committed violations of Section 8(a)(1).C. The SpeechesWithin2weeks of the election scheduled forNovember 22, Drane delivered two speeches, about aweek apart, to the assembled employees on each shift. Hetestified that he spoke entirely from prepared texts. Thesetypewritten speeches, of substantial length, were placed inevidence by the General Counsel.As to one allegation in the complaint, it was made clearin the taking of testimony that it pertained to a statementin Drane's first speech,viz:"Oh, I know [the Union] willmake lots of promises, and their secret agents fromCalifornia and their agents from Atlanta will make thingssound rosy but they will never put anything in writing."Under cross-examination, Drane stated that he wasreferring to Juanita Johnson, a waitress currently inRespondent's employ, as a secret union agent fromCalifornia. 17 It is my opinion that the employees were thusbeing led to believe that Respondent was aware of theidentity and "secret" activities of union agents, includingemployees, engaged in the union campaign. Accordingly, Ifind that Respondent was thereby creating the impressionof surveillance of union activities. 18As such, the speeches are not alleged in the formalcomplaint,19 in any offer to amend the same, or in theopening statement at the hearing. Nevertheless, GeneralCounsel devotes a considerable portion of his brief to thespeeches, contending violations, for example, in thatDrane emphasized the inevitability of a strike, its direconsequences to the employees, and implied threats of jobloss. The speeches have been considered to the extent thatthey plainly show Respondent's animosity toward theUnion.However, the violations asserted in GeneralCounsel's brief as arising from the speechesper sehavenot, in my view, been properly alleged or fully litigated,and therefore no findings are made thereon.20e g , the strong presence here of unionanimus,and the fact thatthe wage increases here were announced and givenbeforetheelectionit InolaChandler testified that Drane said-"there wassomebody in the budding, he wasn't going to call no names, fromCalifornia which was working for the Union, and he wished theywould get out of the building and stay out "18RosenSanitaryWiping Cloth Co, Inc,154 NLRB 1185,Brennan's, Inc ,147 NLRB 1545, 1546,Dale Industries, Inc.,145NLRB 1050, 105619One allegation of the complaint states that, in November1965, Drane "informed the employees that he would not have anyuse for those employees who voted for the Union " Suchlanguagedoes not appear in either of the speeches, or in any of thetestimony As phrased, the allegation is ambiguous, and it is notclarified by the General Counsel, at the hearing or in his brief, byrelation to any particular evidence The allegation is thereforedismissed20 This result is particularly applicable in view of a similar issueand disposition in the prior Board decision,supra. GAL TEX HOTEL CORPD. Juanita JohnsonJohnson, a waitress employed from May 1964 untilDecember 1965, was the individual identified by GeneralManager Drane as the "secret" union agent from Californiato whom he had referred in his preelection speech,supra.Her testimony was not contested by Respondent. OnNovember 22, she actedas anobserver for the Union inthe Board election held on Respondent's premises. Thepolling periods were scheduled from 6 to 7 a.m. and from12 to 4:30 p.m. After the balloting in themorning,Johnsonlooked for Union Representative Race in the hotel lobbyand dining room and, not finding him, went to a smalldining area reserved for the use of employees. She poureda cup of coffee and seated herself at a table, where sheexpected to be joined by Martha Cottrell, her supervisor.Assistant Manager Franklin Taylor stopped at her table.He asked her if she was scheduled to work, and wasanswered negatively. He said, "Well, what are you doingin that uniform?" She replied, "I didn't know I wasn'tsuppose to wear it." He "jerked up" the cup of coffee,carried it to the dirty dish rack in the kitchen, came backand demanded, "Now, get out ... come on, now go."Johnson started walking with Taylor directly behind her,and he remarked to someone as they passed, "Don'tworry, I will get rid of her myself." Various employees,including all the kitchen help, were present during thescene. Proceeding through sections of the building andacross the parking lot, Taylor kicked Johnson's heels.When she finally turned and protested, he said she was notwalking fast enough. As she entered her car and sat down,Taylor "grabbed the car door and slammed it so hard[she] thought the door was sprung." He ordered her to"get off" and not to come back until the next votingsession.Johnson regularly wears her uniform to and from work,asdomost employees. Although the employees areinstructed not to "go out anywhere" dressed in theiruniform, they are allowed to remain on the hotel premiseswhen they are not at work. In serving as election observer,she wore her uniform because she believed some of theemployees might not recognize her in street clothes.In its brief, Respondent argues that, by wearing heruniform, Johnson was "giving the impression that she wasserving the interests of Respondent;21 and she wasapparently campaigning on behalf of the Union in theinterimbetween polling periods." These statements arecompletely unwarrantedas a matterof evidence. It needsno elaboration that Johnson was subjected to a severelyhumiliating experience, in full view of other employees,and that Assistant Manager Taylor deliberately intendedsuch an effect It cannot be doubted that the underlyingmotive of Taylor's conduct was Johnson's role as electionobserver and her known activity on behalf of the Union.And it may readily be inferred that a further purpose wasto demonstrate to other employees, preparing to vote inthe election, Respondent's deep antipathy and the kind ofdiscriminatory treatment they could expect by favoring theUnion It is amply evident that in all the elements of theincident,Respondent engaged in coercive conduct,violative of Section 8(a)(1), as alleged.2221 It does not appear that Respondent objected to her uniformwhile she wasacting asan observer°d I would reach this conclusioneven assuming,as I do not find,that waitresseswere not permittedto remain onhotel premises, inor out of uniform, when they were not on duty21Drane did not testify concerning this conversationWilsonwas not calledas a witness in the case485E Other Incidents of Interference and CoercionBased on the employees' credited testimony concerningvisitsand statements of supervisors in the periodpreceding the scheduled election, I find that Respondentfurther violated Section 8(a)(1), by the following:(1)Ann Burrell,a switchboard operator, was called tothe office of Resident Manager Willis R. Wilson, who waspresent while Drane spoke to her about the Union. He saidthat he knew most of the employees had signed unioncards, and that he knew "different ones" who had signed.At this point Burrell "volunteered" that she had signed acard. Drane said that he was aware that she had alreadydone so.23 By the statments, Drane created the impressionamong employees that theirunionactivities were underRespondent's surveillance.(2)While on duty as a maid,Geneva E. Crenshawwasvisited by Drane, Wilson, and her immediate supervisor,Ostrow. Drane told her that if the Union were selected inthe election, it "would go on strike," in which event hewould notguaranteeher a job. He also said that "if, wevoted the Union out," by June 1 the law would be passedthat the employees would get $1.25 an hour. In addition,Drane referred to the wage raise effective November 1.24The violations which are found consist of: (a) urging uponan unsophisticated employee the inevitability of a strike,with a consequent threat to her job; and (b) predicatingfuture payment of the Federal minimum wage upon defeatof the Union in the Board election.(3) In their rounds, Drane and Ostrow spoke toNorcisLomaxduring her workas a maid.Among other things,Drane said that, if the Union got in, she "will be sorry." Healso stated that "he could not give us the $1.25 an hour,but it was supposed to go in the first of October."(4)Two weeks before the election,Mary Sylvester, amaid, was approached at work by Drane, in the companyof Ostrow. He asked her how she was going to vote. Sheanswered, ". . . for the Hotel, and not for the Union." Aweek later, she was similarly questioned by Ostrow, withWilson present. She replied that she was leaving town, andwould not vote. As to both occasions, it is found thatRespondent engaged in coercive interrogations.(5)Thomas Dunn,anightporter,was asked byOstrow-"Are you with us?" He said, "Yes, ma'am, ahundred percent for you all."(6)Kenneth McCarty,a hallboy, testified to certainconversations with supervisors,inmaterialpart,viz:Onthe day before the election, Ostrow and Drane met him inthe hallway. Drane said,inter alia:"We are the ones thatpay you, not the Union. The Unionis telling alie.Don't letthem fool you. Be on our side, and if you do that we will beproud. Be sure to tell your friends, too, and let them knowabout it." 25(7)On Thursday before the election,Inola Chandlerwas summoned by Ostrow to a room where Drane waswaiting to speak to her. Among other things, Drane said, "Ithought once, Inola, you was against the Union." Sheresponded, "Why? What do you mean, when we went tocourt?" (She had testified at the prior Board hearing.) Hesaid, "Yes." She then told him that she had asked himbefore the previous election to stop sending the numerous2'Drane andOstrow were not questioned with respect toCrenshaw's testimony°i E g ,BonnieBourne, d/b/aBourneCo ,144 NLRB 805, 808(instructing an employee to dissuade other employees fromjoining the union) 486DECISIONSOF NATIONALLABOR RELATIONS BOARDcampaign letters to her home, because her husband is aunion man and "it like to broke up" her home. Continuing,she explained that she went to the Union and talked tothem "because I wanted something did about it. and thatiswhy I went to court " In this conversation, Drane alsosaid. "you be with me. and I'll be with you." On thisevidence. I find unlawful interrogation and an impliedthreat or promise of benefit.F.Discharge of Inola ChandlerUntilher terminationon December 7, Chandler hadbeen employed as a maid continuously since July 1961.Her testimony was corroboratedin essentialparts andstands unrefuted.On Wednesday. November 10, she was notified that herniece'shusband had been killed in Chicago. Sherequested and receivedpermissionofHousekeeperOstrow to attend the funeral in Chicago, and was absent 3days.26 On Saturday. November 27, she was telephonedfrom Youngstown. Ohio, that her sister-in-law and sister-in-law's two brothers were killed in an automobileaccident. At 7 a in., she called the hotel and was advisedby Annie Sibley, the acting housekeeper, that Ostrowwould be gone for the week 27 She told Sibley she wasunable to work because of the news she received of thedeaths in her family. However, she tried to find asubstitutemaid. and. failing these efforts. reported towork. On Sunday afternoon. she telephoned Sibley andreceived permission to be absent in order to attend thefuneral which had been arranged for the next Friday inOhio. On Monday. November 29. she came to the hotel.showed her bus ticket to Sibley. and asked Sibley toadvise Ostrow that she would report back to work thefollowing Monday. When Sibley urged her to rest insteadon that Monday. Chandler said. "Well. tell her I will beto work Tuesday."Sibley verified the accountgivenby Chandler. WhenOstrow returned, Sibley told her what Chandler hadsaid,that she had gone to a funeral, and would be backone day next week. Ostrow made no comment and did notappear disturbed.Monday night. December 6, upon her return from Ohio,Chandler promptly called the hotel and left word forOstrow that she would come to work the next day. Whenshe reported in the followingmorning,Ostrow told her, "Iwas not here when you left I cannot use you no more Ihave done hired a girl in your place."On January 20, 1966, Chandler had occasion to speak toDrane when she telephoned to obtain her W-2 tax forms.He said he did not know of her termination until 2 weekslater, when Ostrow informed him that she "got into it withone of the maids and walked out, and came back a weeklater looking for a job "2s Chandler told her that she had adeath in the family and asked him if he had talked toSibley and Wilson. He answered that he had, withoutindicating what they said Chandler asked for her jobback, and he replied, "You know, you can't make asupervisor work an employee when they don't want to."Chandler was an activeunionadherent.She hadsolicitedauthorizationcards from four employees prior tothe original election She had attendedall seven unionmeetingsheld at the ILA Hall and the Battle House Hotelin the period immediately before the second election.Respondent'sargument is unavailingthat "there is nodirect evidence" establishing its knowledge of Chandler'sunion activities.Ifind, rather, that the record affordssubstantialbasesforareasonable inference thatRespondent knew or strongly suspected Chandler was anadvocate of the Union. From the evidence of its persistenthostility, and its .course of interrogationsand instillingimpressionsof surveillance, Respondent showed that itwas intent upon learning the identity of the prounionemployees. General Manager Drane told Burrell that heknew "different ones" who had signed union cards.Chandler testified as a witness for the General Counsel inthe prior complaint hearing. Her adamant objection toreceiving Respondent's campaignliteratureat her homeand her husband's strong unionsentiments,all of whichshe forciblymade known to Drane, would scarcelyindicate her opposition to the Union: rather the contrary.Chandler was given no reason and no valid causeappearsforherdischarge.After4-1/2yearsofemployment, she was terminated at a time whenRespondent was ostensibly in desperate need of maids.She was diligent throughout in obtaining permission frommanagementfor her absences on account of the deaths inher family, and she had no record of absenteeism.HyperbolicsuggestionsinRespondent's brief, e.g., thatshe "tended to be insubordinate to her superiors," andthat"apparent"hostilityexistedbetween her andOstrow-are devoid of support. Curious intimations in therecord that, shortly prior to her discharge, she was beingblamed for drinking and fighting on the job are similarlywithout foundation. In all these circumstances, theevidence of the General Counsel plainly justifiesprimafaciean inference of unreasonable and discriminatoryaction by Respondent. For its part, in practical effect,Respondent has offered no explanation, reason, or causefor the discharge. Indeed, its principals, Drane andOstrow, did not even testify on the issue. It remainstherefore to be found that Respondent dischargedChandler for discriminatoryreasons inviolationofSection 8(a)(3).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.2'Chandler testified that she had never been off from workbefore17 Sibley testified that. in Ostrow's absence, she would "takeover." and Ostrow would tell the employees that Sibley was ' incharge' and to carry out Sibley's instructions Chandler alsotestified that when Ostrow was on vacation Sibley, an inspector,took her place On this undisputed evidence, I find that Sibleyfunctioned as a supervisor within the meaning of the Act duringOstrow's absence2" Sibley had no knowledge of Chandler being involved in analtercation with any other employee Also indicative of unfoundedaccusations againstChandler is her testimony of anotherconversation with Drane, on Friday prior to the election He hadasked her why she had transferred from the evening shift to theday shift (sometime in 1964) And she said, "because you werefussing at Mrs Ostrow about me smoking and drinking on thelob " Drane then replied that he knew nothing about it Chandlerflatly testified that she does not smoke or drink GAL TEXHOTEL CORP.487V.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. A broad cease-and-desistorder appears warranted in view of the discriminatorydischarge, the other serious violations here committed,and the indicated propensity generally of Respondent toviolate the Act.29Respondent contends in effect that Inola Chandler wasmade a proper offer of reinstatement which she rejected.She testified to the pertinent events without contradiction.On September 29, 1966 (a few days before the instanthearing),GeneralManager Drane and his assistant,Wilson, appeared at the plant of her present job and wereescorted by her supervisor to her work station. All of theother help stopped working during the conversation. Afterpreliminary comments, Drane stated he had an opening atthe hotel and wanted her to come to work in the morning.She replied she would give him a number and let him "callsomebody and talk to them" (presumably the Union). Hesaid he did not wish to talk to a second or third party, butwanted an answer from her. Allowing her time to thinkabout it, he instructed her to telephone him at 6 o'clock,which she agreed to do. At 6 p.m. sharp, she called thehotel and was informed by the operator that Drane leftword not to ring his office or room. She was also told, uponinquiry, thatWilson was out and to call back. When shelater called again, Wilson was still unavailable. At bothtimes she left a message for Wilson to tell Drane that shehad called as she had promised-"and please, don't theycome back down on my job...." It is argued inRespondent's brief that, after receiving so abrupt amessage from a former employee, who was "short spokenwith Drane on several occasions,"it ishardly reasonablethat Drane "would construe the message as anything but acurt refusal of employment." It is unnecessary to passupon General Counsel's challenge of Respondent's goodfaith in the circumstances and manner under which thereemployment offerwasmade 30 The fact is, asRespondent concedes, that Drane agreed to let Chandlergive him her answer by telephone at 6 p.m In turn,Chandler fulfilled all she was reasonably obliged to do, byrepeatedly attempting to speak to Drane or Wilson and byleaving messages for them, on and after the appointedtime. Respondent made no further moves to communicatewith her, although it could readily have done so bytelephone, letter, or at the Board hearing just a few dayshence. The onus was upon Respondent, as the wrongdoer.In the particular circumstances, I find that Respondentwas not relieved of its statutory duty to reinstate Chandler,as itfailed to make a bona fide offer under conditionspermittinganunequivocalrejectionbythediscriminatee.31Itwill therefore be recommended that Respondent offerInola Chandler immediate and full reinstatement to herformer or substantially equivalent position, withoutprejudice to her seniority or other rights and privileges,and make her whole for any loss ofearningssuffered byreason of the discrimination against her, by payment to herof a sum of money equal to that which she normally wouldhave earned, absent thediscrimination,from the date ofthe discrimination to the date of the offer of reinstatement,lessnet earnings during such period, with backpaycomputed on a quarterly basis in the manner establishedby the Board in F.W. Woolworth Company,90 NLRB 289.Backpay shall carry interest at the rate of 6 percent perannum, as set forth inIsis Plumbing & Heating Co.,138NLRB 716. Further, it will be recommended thatRespondent preserve and upon request make available tothe Board, all payroll records, social security paymentrecords, timecards, personnel records and reports, and allother records necessary and useful in determining theamounts of backpay due and the rights of reinstatementunder the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminatorily discharging Inola Chandler,therebydiscouragingmembership in the Union,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing, and by other acts and conductinterfering with, restraining, and coercing employees inthe exercise of their rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that Respondent, Gal Tex HotelCorporation d/b/a Admiral Semmes Hotel and MotorHotel,Mobile, Alabama, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Hotel and RestaurantEmployees and Bartenders Union, Local 176, AFL-CIO,or in any other labor organization, by dischargingemployees, or in any other manner discriminating inregard to hire or tenure of employment or in any term orcondition of employment.(b)Coercively interrogating employees concerning theirunionsentiments;creatingamongthe employees theimpressionthattheirunionactivitiesareundersurveillance; instructing employees to dissuade otheremployees from joining the Union; directly or impliedlythreatening them with job loss, or other reprisals, todiscourage their unionmembership or activity; orpromising or granting them wage increases, or otherbenefits, to influence them with regard to their selection ofa bargainingrepresentative.(c) In any othermannerinterfering with, restraining, orcoercingemployees in the exercise of the rightsguaranteed in Section 7 of the Act.29N L R.B v Express Publishing Company,312 U S 426,N L R B v Entwistle Mfg Co, 120 F 2d 532 (C A 4)t0General Counsel argues that Drone's purpose was to harassChandler and cause her embarrassment at her place ofemploymentHowever,no further violations were alleged" LeedingSalesCo, Inc,155 NLRB 755,Leo Rosenblum,d/b/a Crown Handbag of California,137 NLRB 1162,1164 488DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Takethe following affirmative action designed toeffectuate the policies of the Act:(a)OfferInolaChandlerimmediateandfullreinstatement to her formerly or substantially equivalentposition,without prejudice to her seniority or other rightsand privileges,and make her whole for any loss ofearnings,as set forth in"The Remedy"section of the TrialExaminer's Decision.(b)Notify the above-named employee if presentlyserving in the Armed Forces of the United States of herright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.(c)Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll-records,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its Mobile, Alabama, hotel and motel copiesof the attached notice marked"Appendix."32Copies ofsaid notice,to be furnished by the Regional Director forRegion 15, after being duly signed by Respondent'srepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken toinsure that said notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.33IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violationsof the Act notspecifically found herein.Local 176,AFL-CIO,orinanyother labororganization,by discharging employees, or in anyothermanner discriminating in regard to hire ortenure of employment or any term or condition ofemployment.WE WILLNOT coercively interrogate employeesconcerningtheirunionsentiments;instructemployees to dissuade other employees from joining aunion;or instill in employees the impression that theirunion activities are under surveillance.WE WILL NOT directly or impliedly threatenemployeeswith job loss, or other reprisal, todiscourage their union membership or activity.WE WILL NOT promise or grant employees wageincreases,or other benefits,to influence them withregardtotheirselectionwithabargainingrepresentative.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of theright to self-organization,to form labor organizations,to join or assist the above-named or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engagein any other activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offerInola Chandler immediate and fullreinstatementtoherformerorsubstantiallyequivalent position,without prejudice to her seniorityor other rights or privileges previously enjoyed.WE WILL make the above-named employee wholefor any loss of pay she may have suffered by reason ofthe discrimination against her.All ouremployees are free to become, or refrain frombecoming,membersoftheabove-named labororganization,or any other labor organization.YI In the event that this Recommended Order is adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board'sOrder is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "I i In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notify theRegional Director for Region 15, in writing, within 10 days fromthe date of this Order,what steps Respondent has taken tocomply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National LaborRelations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTdiscourage membership in Hotel andRestaurantEmployeesandBartendersUnion,GAL TEX HOTELCORPORATION D/B/AADMIRAL SEMMES HOTELAND MOTOR HOTEL(Employer)DatedBy(Representative)(Title)Note: We will notify theabove-named employee ifpresentlyserving inthe Armed Forces of the United Statesof herright to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversalMilitaryTraining and ServiceAct, as amended,after dischargefrom the Armed Forces.Thisnotice must remain posted for 60 consecutive daysfrom thedate of posting, and must not be altered,defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, NewOrleans,Louisiana70113, Telephone 527-6361.